NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted May 11, 2009*
                                   Decided May 14, 2009

                                       Before
                                                  
                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge 

No. 08‐2244
                                                  Appeal from the United States District
ORLANDO CORYELL,                                  Court for the Northern District of Illinois, 
    Plaintiff‐Appellant,                          Eastern Division.

       v.                                         No. 07 C 754

LIBERTY MUTUAL INSURANCE CO., et al.,             John A. Nordberg,
     Defendants‐Appellees.                        Judge.



                                         O R D E R

        After sustaining an on‐the‐job injury and accepting a workers’ compensation
settlement for that injury, Orlando Coryell sued his employer, its insurance carrier, and the
United States Department of Health and Human Services (“HHS”), claiming that all
involved had violated the Medical Secondary Payer Act.  At the defendants’ urging, the
district court dismissed the complaint.  Coryell appeals, but we dismiss the case as moot.


       *
         After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  FED.
R. APP. P. 34(a)(2).
No. 08‐2244                                                                            Page 2

        Coryell was injured in 2003 while working at The Great Indoors, a division of Sears,
Roebuck and Company.  Coryell hired counsel to pursue a claim for workers’ compensation
against Sears and its insurance carrier, Liberty Mutual Insurance Company.  His lawyer
eventually presented Coryell with a proposed settlement agreement and recommended that
he accept the offer of $41,006.  Coryell was a Medicare beneficiary at the time of his injury,
and in compliance with the Medicare Secondary Payer Act, 42 U.S.C. § 1395y, the parties set
aside a portion of the settlement for future injury‐related medical expenses so that Medicare
would not be burdened with those costs.  The amount set aside, $8,091, was subject to
review by the Centers for Medicare & Medicare Services within HHS and would be placed
in a trust account administered by Coryell.  The parties finalized their deal without getting
approval from HHS that the set‐aside was sufficient to comply with the secondary‐payer
statute, but in the settlement agreement, which Coryell executed in February 2005, he
acknowledged that he had been “fully counseled on the risks of this settlement without first
obtaining Medicare’s approval.” 

         The Medicare Secondary Payer Act insulates the government from primary liability
for certain medical expenses, including services that are covered under a workersʹ
compensation law or plan.  See 42 U.S.C. § 1395y(b)(2)(A)(ii); 42 C.F.R. § 411.40(b)(1)(I);
Evanston Hosp. v. Hauck, 1 F.3d 540, 544 (7th Cir. 1993).  And if, as in Coryell’s case, a
workersʹ compensation settlement sets aside a lump sum intended to pay the cost of future
injury‐related medical expenses, Medicare will not contribute toward those expenses until
the set‐aside is exhausted.  See 42 C.F.R. § 411.46(a).  The governing regulations, however,
do not require that parties obtain preapproval from HHS before agreeing on the amount of
the set‐aside; should HHS later conclude that the amount is inadequate, it may make
payment conditioned on reimbursement and may bring action against parties with primary
liability for the expenses.  42 U.S.C. § 1395y(b)(2)(B).

        For more than two years after entering the settlement, Coryell neglected to give HHS
the authority it needed to review his medical records and evaluate the amount of the set‐
aside.  Meanwhile, he filed this action in February 2007.  As relevant here, Coryell asserted
that Sears and Liberty Mutual should have directly secured approval from HHS regarding
the amount of the set‐aside instead of leaving that task to him.  He also asserted that no
bank would let him open a Medicare trust account with the original check for $8,091 that he
received from Sears and Liberty Mutual because the title “trustee” was omitted from the
payee line.  As a consequence, Coryell claims, Sears, Liberty Mutual, and HHS had all
violated the secondary payer act.  Coryell’s only allegation about HHS, however, was that
the agency had threatened “his future health” through its “arbitrary and capricious” failure
to assure him that the amount of the set‐aside was adequate.  Coryell also included a claim
for damages against his lawyer in the workers’ compensation matter, but during the
No. 08‐2244                                                                                  Page 3

pendency of this appeal, Coryell and the lawyer settled their differences.  We grant their
motion to dismiss the lawyer and his law firm from the appeal pursuant to stipulation.

       Meanwhile, after he filed suit, Coryell released his medical records to HHS, which in
turn approved the $8,091 set‐aside as adequate to protect Medicare’s interests in future
injury‐related medical expenses.  Coryell also acknowledged, in response to the defendants’
motions to dismiss, that he had received a replacement check for $8,091.  From the
nonlawyer defendants Coryell wanted only a new check and assurance from HHS that
$8,091 was a satisfactory set‐aside, and he got both during the litigation. 

        The district court reasoned that Coryell’s lawsuit arises under the Medicare Act, see
42 U.S.C. §§ 1395‐1395iii, if it states a claim at all.  But Coryell had not addressed his
concerns to HHS before he filed suit, and thus the court concluded that it could not
adjudicate the dispute without an agency decision to review.  See Shalala v. Ill. Council on
Long Term Care, Inc., 529 U.S. 1, 12 (2000); Heckler v. Ringer, 466 U.S. 602, 605 (1984).  The
court added, moreover, that Coryell had yet to suffer a cognizable injury when he filed suit. 
Now on appeal Coryell and the remaining defendants debate the correctness of the district
court’s analysis, but we need not address the issue.

       As we noted, when he filed suit, Coryell wanted a new check for $8,091 and
assurances that HHS would deem that amount to be an adequate set‐aside.  He got both of
those things before the district court issued its ruling.  Coryell also wanted money damages
from his former lawyer, and that relief he did not get from the district court.  But Coryell
has since settled his claim against the lawyer and is now dismissing him from this appeal,
leaving only Sears, Liberty Mutual, and HHS as defendants.  All of the relief demanded
from them was obtained in the district court; thus, Coryell stands to gain nothing more from
this appeal.  See Cornucopia Inst. v. U.S. Dep’t of Agric., 560 F.3d 673, 676 (7th Cir. 2009); Stotts
v. Cmty. Unit Sch. Dist. No. 1, 230 F.3d 989, 990 (7th Cir. 2000).  Accordingly, the appeal is
moot and is DISMISSED.